                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TRACY EHMANN,

                       Plaintiff,

               v.                                              Case No. 19-C-1128

OSHKOSH CORPORATION,

                       Defendant.


                    DECISION AND ORDER DENYING DEFENDANT’S
                         MOTION FOR PARTIAL DISMISSAL


       Plaintiff Tracy Ehmann filed this action alleging that Defendant Oshkosh Corporation

terminated her employment in retaliation for protected activity under the Fair Labor Standards

Act (FLSA), 29 U.S.C. § 203 et seq., and that Defendant failed to accommodate her disability in

violation of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12131 et seq. Presently

before the court is Defendant’s motion to dismiss Plaintiff’s FLSA claim pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure for failing to state a claim upon which relief can

be granted. For the reasons stated below, Defendant’s motion to dismiss will be denied.

                                       LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). Rule 8 mandates that a

complaint need only include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has held that a complaint must

contain factual allegations that “raise a right to relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). While a plaintiff is not required to plead detailed factual

allegations, she must plead “more than labels and conclusions.” Id. A simple, “formulaic
recitation of the elements of a cause of action will not do.” Id. In deciding a motion to dismiss,

the court must accept the plaintiff’s well pleaded factual allegations as true and view those

allegations and any inferences reasonably drawn from them in the light most favorable to the

plaintiff. Yasak v. Ret. Bd. of the Policemen’s Annuity & Benefit Fund of Chi., 357 F.3d 677, 678

(7th Cir. 2004).

            ALLEGATIONS CONTAINED IN THE AMENDED COMPLAINT

       Plaintiff was employed by Defendant as a designer from about March 2013 until her

discharge on April 20, 2018. Plaintiff’s husband, Eric Ehmann, was a production worker for

Pierce Manufacturing Inc., a wholly owned subsidiary division of Defendant. Mr. Ehmann

commenced a class and collective action on February 29, 2016, alleging violations of the wage

and overtime provisions of the FLSA. Mr. Ehmann’s lawsuit led to the payment of millions of

dollars in damages to a class of Pierce production workers. Pierce then terminated Mr. Ehmann’s

employment in about March of 2017, and in response, Mr. Ehmann filed another lawsuit, this

time alleging Pierce violated the anti-retaliation provisions of the FLSA. This second suit

concluded with a confidential settlement, and on February 26, 2018, all other disputes between

Mr. Ehmann and Pierce were resolved.

       On the same day Mr. Ehmann and Pierce resolved the second lawsuit, Defendant provided

a “FINAL WARNING” letter to Plaintiff that informed her of specific conditions regarding her

employment. In particular, Plaintiff was required to arrive at work no later than 8:30 a.m., she

could no longer work past 6:00 p.m., and she was not allowed to work remotely. Prior to receiving

the “FINAL WARNING” letter, Plaintiff alleges that she worked “around the clock, and/or

traveled, and/or worked on weekends, and/or worked during hours well outside of a 9-to-5

workday.” Am. Compl. ¶ 37, Dkt. No. 4. She alleges that she customarily started her shift after



                                                2
8:30 a.m. “at least 90% of the time” and worked past 6:00 p.m. “at least 90%” of the time. Id.

¶¶ 71, 73.

       Plaintiff has suffered from Crohn’s disease for approximately 30 years and claims she has

“debilitating mental illness in the form of stress and anxiety, attributed primarily to her job.” Id.

¶¶ 41–44. Throughout her employment, Plaintiff’s doctor recommended that Plaintiff’s daily

work schedule be flexible to accommodate her Crohn’s disease. Plaintiff alleges that Defendant

was aware of her disability and her doctor’s recommendations, excused her Crohn’s-related

absences, and, before issuing the Final Warning letter, had allowed Plaintiff and the other

members of her department a flexible work schedule and the option to work remotely. She claims

that the flexible schedule and her ability to work remotely allowed her to modify her schedule to

manage her disability.

       Before receiving the Final Warning letter, Plaintiff alleges she had not received any other

warnings or disciplinary action of any kind. Id. ¶ 60. Defendant stated that its health benefits

administrator directed it to issue the Final Warning letter as a result of the administrator’s finding

that the 135 hours Plaintiff was absent from work in 2017 were not medically necessary. Id. ¶ 61.

Plaintiff alleges that she followed the new restrictions contained in the Final Warning letter and

contacted Defendant inquiring why she was the only member of her department to be subjected

to the new restrictions. She claims she received no substantive response to her inquiries.

       On April 20, 2018, Plaintiff was notified that she was discharged from her employment,

effective immediately. Id. ¶ 77. Defendant asserted three reasons for discharging Plaintiff: she

worked outside of “core business hours” in violation of the terms of the Final Warning letter; she

had “unauthorized” company property on her cell phone in violation of a confidentiality

agreement; and she said “negative” things about her colleagues. Id. ¶ 78. Plaintiff denies that she

engaged in this conduct. She alleges that after her discharge, she received a call from the
                                                  3
administrative assistant of one of Defendant’s vice presidents who told Plaintiff that her husband’s

lawsuits were a motivating factor in her discharge. Plaintiff then filed this action claiming that

Defendant violated both the FLSA and the ADA when it terminated her employment.

                                           ANALYSIS

       Plaintiff claims Defendant terminated her employment in retaliation for engaging in

protected activity under the FLSA. The FLSA makes it unlawful “for any person . . . to discharge

or in any other manner discriminate against any employee because such employee has filed any

complaint” or otherwise engaged in protected activity under the FLSA. 29 U.S.C. § 215(a)(3)

(emphasis added). To state a typical retaliation claim under the FLSA, a plaintiff must allege that

she engaged in activity protected by the FLSA, her employer took an adverse employment action

against her, and a causal link exists between the two. Sloan v. Am. Brain Tumor Ass’n, 901 F.3d

891, 894 (7th Cir. 2018). Defendant claims Plaintiff’s FLSA claim must be dismissed because

the amended complaint does not contain any allegations suggesting that Plaintiff herself engaged

in protected activity. Defendant argues that no court has held that a plaintiff may proceed on an

FLSA retaliation claim based on protected activity by a third party who was never employed by

the defendant employer. The Seventh Circuit has not addressed the issue of whether a plaintiff

may proceed on an FLSA retaliation claim based on protected activity by a third party who was

never employed by the defendant employer.

       In Thompson v. North American Stainless, LP, however, the Supreme Court held that

allegations that an employer retaliated against an employee asserting a claim for sex

discrimination by firing her fiancé was sufficient to state a claim by the fiancé under Title VII’s

antiretaliation provision. 562 U.S. 170 (2011). In the words of the Court, “We think it obvious

that a reasonable worker might be dissuaded from engaging in protected activity if she knew that

her fiancé would be fired.” Id. at 174. This is even more true where, as here, the reprisal taken
                                                 4
is directed at the employee’s spouse. And while Thompson dealt with the antiretaliation provision

of Title VII, there is no reason why the antiretaliation provision of the FLSA should be construed

differently.

        Defendant also notes that Plaintiff’s spouse, Mr. Ehmann, was employed by its subsidiary,

not Defendant. It argues that the FLSA antiretaliation provision requires protected activity by an

employee of the defendant. Because there is no basis for ignoring the separate corporate status of

Pierce and Oshkosh, Defendant contends it cannot be liable for retaliation against Plaintiff for

protected activity her husband undertook at Pierce.

        The language of the statute is not as narrow as Defendant’s argument assumes. It makes

it unlawful for “any person . . . to discharge or in any manner discriminate against any employee

because such employee has filed any complaint or instituted or caused to be instituted any

proceeding under or related to this chapter . . . .” 29 U.S.C. § 215(a)(3). “Person” is broadly

defined to include “an individual, partnership, association, corporation, business trust, legal

representative, or any organized group of persons.” 29 U.S.C. § 203(a). Defendant falls within

this definition. The amended complaint alleges that Mr. Ehmann engaged in protected activity

under the FLSA and that Defendant retaliated by firing his wife.

        Moreover, in Thompson the Court rejected the argument that only the employee who

engaged in protected activity may sue for retaliation. Instead, the Court adopted a “zone of

interests” test to determine whether an individual had standing to sue for retaliation under Title

VII. 562 U.S. at 177–78. Applying that test to the facts alleged there, the Court concluded:

        Thompson falls within the zone of interests protected by Title VII. Thompson was
        an employee of NAS, and the purpose of Title VII is to protect employees from
        their employers’ unlawful actions. Moreover, accepting the facts as alleged,
        Thompson is not an accidental victim of the retaliation—collateral damage, so to
        speak, of the employer’s unlawful act. To the contrary, injuring him was the
        employer’s intended means of harming Regalado. Hurting him was the unlawful
        act by which the employer punished her. In those circumstances, we think
                                                5
        Thompson well within the zone of interests sought to be protected by Title VII. He
        is a person aggrieved with standing to sue.

Id. at 178.

        Though Defendant may dispute them, Plaintiff makes similar allegations here. She alleges

that after the termination of her employment, she was told in a telephone conversation with the

administrative assistant to one of Defendant’s vice-presidents that “Mr. Ehmann’s lawsuits were

a motivating factor in Ms. Ehmann’s discharge.” Am. Compl. ¶ 82. This is sufficient to state a

claim for retaliation under the FLSA.

                                        CONCLUSION

        For these reasons, Defendant’s motion to dismiss (Dkt. No. 10) is DENIED. The Clerk

is directed to place the matter on the court’s calendar for a Rule 16 telephone scheduling

conference.

        SO ORDERED at Green Bay, Wisconsin this 20th day of November, 2019.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, District Judge
                                                    United States District Court - WIED




                                                6
